Margaret meads, Judge, dissenting. I respectfully dissent from the decision reached by the majority in this case. Evidentiary matters regarding the admissibility of evidence are left to the sound discretion of the trial court, and rulings in this regard will not be reversed absent an abuse of discretion. Harris v. State, 322 Ark. 167, 907 S.W.2d 729 (1995). Interchangeable items, such as blood or drugs, require a more conclusive chain of custody. See Gardner v. State, 296 Ark. 41, 754 S.W.2d 518 (1988). However, while the purpose of establishing a chain of custody is to prevent the introduction of evidence that is not authentic or that has been tampered with, it is not incumbent upon the State to exclude every possibility of tampering; the State must only prove to the trial court’s satisfaction that in all reasonable probability the evidence has not been tampered with. White v. State, 330 Ark. 813, 958 S.W.2d 519 (1997). The majority finds this case analogous to Crisco v. State, 328 Ark. 388, 943 S.W.2d 582 (1997); however, I believe Crisco is distinguishable. In Crisco, the undercover officer described the substance he seized as “an off-white powder substance,” whereas the chemist described it as “a tan, rock-like substance.” Because the drug was readily interchangeable, the court concluded there was a significant possibility that the evidence tested was not the evidence seized and held that the trial court abused its discretion by admitting the evidence. Here, the only discrepancy in testimony concerned the weight of the substance, which was negligible. The difference in testimony regarding the weight of Exhibit 1 was only .1172 gram, and the difference regarding Exhibit 2 was a mere .0817 gram. These discrepancies could be the result of more sophisticated scales in a crime lab, as opposed to scales used in a field test. Minor uncertainties in the proof of chain of custody are matters to be argued by counsel and weighed by the jury, but they do not render evidence inadmissible as a matter of law. Gardner v. State, supra. While a greater discrepancy may require a different conclusion, to my mind, in this case, the difference between the weights of the two exhibits is insubstantial and insignificant. I cannot say that the trial judge abused his discretion in allowing the evidence to be admitted, and I would affirm. I am authorized to say that Judges CRABTREE, BIRD, and Pittman agree.